Title: The Busy-Body, No. 5, 4 March 1729
From: Franklin, Benjamin
To: 


  The Busy-Body. No. 5.
  Vos, O Patricius sanguis, quos vivere fas estOccipiti caeco, posticae occurrite sannae.    Persius.
This Paper being design’d for a Terror to Evil-Doers, as well as a Praise to them that do well, I am lifted up with secret Joy to find that my Undertaking is approved, and encourag’d by the Just and Good, and that few are against me but those who have Reason to fear me.
There are little Follies in the Behaviour of most Men, which their best Friends are too tender to acquaint them with: There are little Vices and small Crimes which the Law has no Regard to, or Remedy for: There are likewise great Pieces of Villany sometimes so craftily accomplish’d, and so circumspectly guarded, that the Law can take no Hold of the Actors. All these Things, and all Things of this Nature, come within my Province as Censor, and I am determined not to be negligent of the Trust I have reposed in my self, but resolve to execute my Office diligently and Faithfully.
And that all the World may judge with how much Humanity as well as Justice I shall behave in this Office; and that even my Enemies may be convinc’d I take no Delight to rake into the Dunghill Lives of vicious Men; and to the End that certain Persons may be a little eas’d of their Fears, and reliev’d from the terrible Palpitations they have lately felt and suffer’d, and do still suffer; I hereby graciously pass an Act of general Oblivion, for all Offences, Crimes and Misdemeanors of what Kind soever, committed from the Beginning of Year sixteen hundred and eighty one, until the Day of the Date of my first Paper; and promise only to concern my self with such as have been since and shall hereafter be committed. I shall take no Notice who has, (heretofore) rais’d a Fortune by Fraud and Oppression, nor who by Deceit and Hypocrisy: What Woman has been false to her good Husband’s Bed; nor what Man has, by barbarous Usage or Neglect, broke the Heart of a faithful Wife, and wasted his Health and Substance in Debauchery: What base Wretch has betray’d his Friend, and sold his Honesty for Gold, nor what yet baser Wretch, first corrupted him and then bought the Bargain: All this, and much more of the same Kind I shall forget and pass over in Silence; — but then it is to be observed that I expect and require a sudden and general Amendment.
These Threatnings of mine I hope will have a good Effect, and, if regarded, may prevent abundance of Folly and Wickedness in others, and at the same Time save me abundance of Trouble. And that People may not flatter themselves with the Hopes of concealing their Misdemeanours from my Knowledge, and in that View persist in Evil-doing, I must acquaint them, that I have lately enter’d into an Intimacy with the extraordinary Person who some Time since wrote me the following Letter; and who, having a Wonderful Faculty that enables him [to] discover the most secret Iniquity, is capable of giving me great Assistance in my designed Work of Reformation.

“Mr. Busy-Body.
“I rejoice Sir, at the Opportunity you have given me to be serviceable to you, and by your Means to this Province. You must know, that such have been the Circumstances of my Life, and such were the marvellous Concurrences of my Birth, that I have not only a Faculty of discovering the Actions of Persons that are absent or asleep; but even of the Devil himself in many of his secret Workings, in the various Shapes, Habits and Names of Men and Women. And having travel’d and conversed much and met but with a very few of the same Perceptions and Qualifications, I can recommend my Self to you as the most useful Man you can correspond with. My Father’s Father’s Father (for we had no Grandfathers in our Family) was the same John Bunyan that writ that memorable Book The Pilgrim’s Progress, who had in some Degree a natural Faculty of Second Sight. This Faculty (how derived to him, our Family Memoirs are not very clear) was enjoy’d by all his Descendants, but not by equal Talents. ’Twas very dim in several of my first Cousins, and probably had been nearly extinct in our particular Branch, had not my Father been a Traveller. He lived in his youthful Days in New England. There he married, and there was born my elder Brother, who had so much of this Faculty, as to discover Witches in some of their occult Performances. My Parents transporting themselves to Great Britain my second Brother’s Birth was in that Kingdom. He shared but a small Portion of this Virtue, being only able to discern Transactions about the Time, and for the most Part after their happening. My good Father, who delighted in the Pilgrim’s Progress, and mountainous Places, took Shipping with his Wife for Scotland, and inhabited in the Highlands, where my Self was born; and whether the Soil, Climate or Astral Influences, of which are preserved divers Prognosticks, restored our Ancestors Natural Faculty of Second Sight, in a greater Lustre to me than it had shined in thro’ several Generations, I will not here discuss. But so it is, that I am possess’d largely of it, and design if you encourage the Proposal, to take this Opportunity of doing good with it, which I question not will be accepted of in a grateful Way, by many of your honest Readers, Tho’ the Discovery of my Extraction bodes me no Deference from your great Scholars and modern Philosophers. This my Father was long ago aware of, and lest the Name alone should hurt the Fortunes of his Children; he in his Shiftings from one Country to another wisely changed it.
“Sir, I have only this further to say, how I may be useful to you and as a Reason for my not making my Self more known in the World: By Virtue of this Great Gift of Nature Second-Sightedness. I do continually see Numbers of Men, Women and Children of all Ranks, and what they are doing, while I am sitting in my Closet; which is too great a Burthen for the Mind, and makes me also conceit even against Reason, that all this Host of People can see and observe me, which strongly inclines me to Solitude and an obscure Living; and on the other Hand, it will be an Ease to me to disburthen my Thoughts and Observations in the Way proposed to you by, Sir, your Friend, and humble Servant. ——”
I conceal this Correspondent’s Name in my Care for his Life and Safety, and cannot but approve his Prudence in chusing to live obscurely. I remember the Fate of my poor Monkey: He had an ill-natur’d Trick of grinning and chattering at every Thing he saw in Pettycoats. My ignorant Country Neighbours got a Notion that Pugg snarl’d by instinct at every Female who had lost her Virginity. This was no sooner generally believ’d than he was condemn’d to Death; By whom I could never learn, but he was assassinated in the Night, barbarously stabb’d and mangled in a Thousand Places, and left hanging dead on one of my Gate posts, where I found him the next Morning.
The Censor observing that the Itch of Scribbling begins to spread exceedingly, and being carefully tender of the Reputation of his Country in Point of Wit and Good Sense, has determined to take all manner of Writings, in Verse or Prose, that pretend to either, under his immediate Cognizance; and accordingly hereby prohibits the Publishing any such for the future, ’till they have first pass’d his Examination, and receiv’d his Imprimatur. For which he demands as a Fee only 6d. per Sheet.
N.B. He nevertheless permits to be published all Satyrical Remarks on the Busy-Body, the above Prohibition notwithstanding, and without Examination, or requiring the said Fees: which Indulgence the small Wits in and about this City are advised gratefully to accept and acknowledge.
The Gentleman who calls himself Sirronio, is directed, on the Receipt of this, to burn his great Book of Crudities.
P.S. In Compassion to that young Man on Account of the great Pains he has taken; in Consideration of the Character I have just receiv’d of him, that he is really Good-natured; and on Condition he shows it to no Foreigner or Stranger of Sense, I have thought fit to reprieve his said great Book of Crudities from the Flames, till further Order.
Noli me tangere.
I had resolved when I first commenc’d this Design, on no Account to enter into a publick Dispute with any Man; for I judg’d it would be equally unpleasant to me and my Readers, to see this Paper fill’d with contentious Wrangling, Answers, Replies, &c. which is a Way of Writing that is Endless, and at the same time seldom contains any Thing that is either edifying or entertaining. Yet when such a considerable Man as Mr. —— finds himself concern’d so warmly to accuse and condemn me, as he has done in Keimer’s last Instructor, I cannot forbear endeavouring to say something in my own Defence, from one of the worst of Characters that could be given of me by a Man of Worth. But, as I have many Things of more Consequence to offer the Publick, I declare that I will never, after this Time, take Notice of any Accusations not better supported with Truth and Reason; much less may every little Scribbler, that shall attack me, expect an Answer from the Busy-Body.
The Sum of the Charge, deliver’d against me, either directly or indirectly in the said Paper, is this. Not to mention the first weighty Sentence concerning Vanity and Ill-Nature, and the shrew’d Intimation that I am without Charity, and therefore can have no Pretence to Religion, I am represented as guilty of Defamation and Scandal, the Odiousness of which is apparent to every good Man, and the Practice of it opposite to Christianity, Morality, and common justice, and in some Cases so far below all these as to be inhumane. As a Blaster of Reputations. As attempting by a Pretence to screen my Self from the Imputation of Malice and Prejudice. As using a Weapon which the Wiser and better Part of Mankind hold in Abhorrence: And as giving Treatment which the wiser and better Part of Mankind dislike on the same Principles, and for the same Reason as they do Assassination. &c. And all this, is infer’d and concluded from a Character I wrote in my Number 3.
In order to examine the Justice and Truth of this heavy Charge, let us recur to that Character. And here we may be surpriz’d to find what a Trifle has rais’d this mighty Clamour and Complaint, this Grievous Accusation! The worst Thing said of the Person, in what is called my gross Description, (be he who he will to whom my Accuser has apply’d the Character of Cretico) is, that he is a sower Philosopher, crafty, but not wise: Few Humane Characters can be drawn that will not fit some body, in so large a Country as this; But one would think, supposing I meant Cretico a real Person, I had sufficiently manifested my impartiality, when I said in that very Paragraph, That Cretico is not without Virtue; that there are MANY good Things in him, and MANY good Actions reported of him; Which must be allow’d in all Reason, very much to overballance in his Favour those worst Words sowre Temper’d and cunning. Nay my very Enemy and Accuser must have been sensible of this, when he freely acknowledges, that he has been seriously considering, and cannot yet determine, which he would chuse to be, the Cato or Cretico of that Paper: Since my Cato is one of the best of Characters.
Thus much in my own Vindication. As to the only reasons there given why I ought not to continue drawing Characters, viz. Why should any Man’s Picture be published which he never sat for; or his good Name taken from him any more than his Money or Possessions at the arbitrary Will of another, &c? I have but this to answer. The Money or Possessions I presume are nothing to the Purpose, since no Man can claim a Right either to those or a good Name, if he has acted so as to forfeit them. And are not the Publick the only Judges what Share of Reputation they think proper to allow any Man? Supposing I was capable, and had an Inclination to draw all the good and bad Characters in America; Why should a good Man be offended with me for drawing good Characters? And if I draw Ill Ones, can they fit any but those that deserve them? And ought any but such to be concern’d that they have their Deserts? I have as great an Aversion and Abhorrence from Defamation and Scandal as any Man, and would with the utmost Care avoid being guilty of such base Things: Besides I am very sensible and certain, that if I should make use of this Paper to defame any Person, my Reputation would be sooner hurt by it than his, and the Busy-Body would quickly become detestable; because in such a Case, as is justly observed, The Pleasure arising from a Tale of Wit and Novelty soon dies away in generous and Honest Minds, and is followed with a secret Grief to see their Neighbours calumniated. But if I my self was actually the worst Man in the Province, and any one should draw my true Character, would it not be ridiculous in me to say, he had defam’d and scandaliz’d me; unless added, in a Matter of Truth? If any Thing is meant by asking, Why any Man’s Picture should be publish’d which he never sate for? It must be, that we should give no Character without the Owner’s Consent. If I discern the Wolf disguis’d in harmless Wool, and contriving the Destruction of my Neighbour’s Sheep, must I have his Permission before I am allow’d to discover and prevent him? If I know a Man to be a designing Knave, must I ask his Consent to bid my Friends beware of him? If so, Then by the same Rule, supposing the Busy-Body had really merited, all his Enemy has charg’d him with, his Consent likewise ought to have been obtain’d before so terrible an Accusation was published against him.
I shall conclude with observing, that in the last Paragraph save one of the Piece now examin’d, much Ill Nature and some Good Sense are Co-inhabitants, (as he expresses it.) The Ill Nature appears, in his endeavouring to discover Satyr, where I intended no such Thing, but quite the Reverse: The good Sense is this, that drawing too good a Character of any one, is a refined Manner of Satyr that may be as injurious to him as the contrary, by bringing on an Examination that undresses the Person, and in the Haste of doing it, he may happen to be stript of what he really owns and deserves. As I am Censor, I might punish the first, but I forgive it. Yet I will not leave the latter unrewarded; but assure my Adversary, that in Consideration of the Merit of those four Lines, I am resolved to forbear injuring him on any Account in that refined Manner.
I thank my Neighbour P—w—l for his kind Letter. The Lions complain’d of shall be muzzled.

